Citation Nr: 1118646	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  08-15 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia


THE ISSUE

Whether the character of the appellant's discharge is a bar to VA benefits, based on service from February 2003 to September 2004.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to September 2004.  The Veteran was also a member of the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Huntington, West Virginia.

The Veteran testified before the undersigned Acting Veterans Law Judge at a November 2010 hearing.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The claims file reflects that the Veteran receives disability benefits from the Social Security Administration (SSA).  However, the Veteran's SSA records, which may be relevant to the issue herein, are not of record.  The Board notes that VA regulations provide that VA will make as many requests as are necessary to obtain relevant records from a federal department or agency, such as the SSA.  VA will end such efforts only if it concludes that the records sought do not exist, or that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).

Additionally, the Veteran submitted a private medical opinion indicating that he was insane at the times he went, and remained, absent without leave (AWOL) from the Army.  However, the psychologist's report appears to have been based entirely on the history given by the Veteran, without reference to any of his service records.  Under these circumstances, a VA examination should be conducted to determine whether the Veteran was, in fact, insane during the time that he was AWOL.  

In light of the foregoing, the Board finds that the appellant's claims file should be reviewed by an appropriate VA mental health examiner for the purposes of obtaining an opinion as to whether or not the appellant was insane, as that term is applied in VA regulations (noted above), when he went AWOL.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010); see Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (a retrospective medical evaluation may be necessary in certain instances).


Accordingly, the case is REMANDED for the following action:

1. The RO should contact the SSA and obtain the Veteran's SSA disability records.  If the records do not exist or cannot be obtained then this fact should be documented in the claims file.  The Veteran and his representative should also be notified of VA's inability to obtain the records.

2.  Then, the Veteran should be scheduled for a VA examination to determine his mental state during the periods that he went, and remained, AWOL from the Army.  The VA examiner should provide an opinion as to whether the Veteran was insane, meaning that he exhibited, due to disease, (a) a more or less prolonged deviation from his normal method of behavior, or (b) interfered with the peace of society, or (c) so departed from the accepted standards of the community to which he belongs as to lack the ability to make further adjustment to the social customs of the community in which he resides.  See 38 C.F.R. § 3.354.  The examiner should set forth a complete rationale for his or her conclusions in the report of examination.  If the examiner is unable to provide the requested opinion, he or she must set forth why this is the case.

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
N. Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



